PER CURIAM.
Kenneth N. Maynard appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motion and/or specific performance of Rule 11 contract. We have reviewed the record and the district court’s order and find no reversible error. See Temkin v. Frederick County Comm’rs, 945 F.2d 716, 723 (4th Cir.1991). The ineffective assistance of counsel claim *904Maynard raises in his Rule 60(b) motion properly is brought pursuant to 28 U.S.C. § 2255 (2000), and he may not circumvent the procedural requirements of that statute by titling his pleading pursuant to Rule 60(b). Accordingly, we affirm the district court’s denial of Maynard’s Rule 60(b) motion and/or motion for specific performance of Rule 11 contract. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.